Citation Nr: 1747546	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for service-connected status-post cystectomy for ovarian cyst prior to November 6, 2013, and a rating in excess of 10 percent thereafter.

 2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a compensable rating for service-connected status-post cystectomy for ovarian cyst.

In a November 2013 rating decision, the RO increased the rating for status-post cystectomy for ovarian cyst to 10 percent, effective November 6, 2013.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased rating remains in appellate status for both the period before and after November 6, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Most recently, in May 2016, the Board remanded this case for further development. That development was completed and the case has been returned to the Board.

The Board, in its May 2016 Remand, took jurisdiction of the issue of entitlement to a TDIU, related to the Veteran's increased rating claim, based on her assertions that her disability rendered her unemployable.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a complicated medical history related to her gynecological disorders.  She is in receipt of service connection for endometriosis, now captioned as status-post total hysterectomy, and status-post cystectomy for ovarian cyst.  The Board, in its May 2016 Remand, directed the AOJ to afford the Veteran a VA examination and to obtain the examiner's opinions and/or findings, in pertinent part, as to the nature and severity of all manifestations of the disability, the requirement, if any, for continuous medication to control symptoms of the disability, and the relationship between the Veteran's cystectomy for ovarian cysts and her 2014 hysterectomy, bilateral salpiectomy, and left oophorectomy.   

In a November 2016 VA examination report, the examiner diagnosed the Veteran with cystectomy for ovarian cysts, and also endometriosis, fibroid and severe adhesive disease status-post hysterectomy with bilateral salpiectomy and left oophorectomy.  The examiner reported the Veteran's constant, mild pain, and pelvic pressure, without functional limitation, and noted that the Veteran's disability required her 2014 left oophorectomy and was currently asymptomatic.  In response to the Board's inquiry as to the and severity of all manifestations of the disability, the examiner recited the Veteran's history of 2004 cystectomy and 2014 oophorectomy, with a comment that the Veteran's 2016 pelvic ultrasound revealed normal ovarian follicles and her emergency room treatment at that time was for an unrelated urinary tract infection.  This comment does not answer the Board's inquiry, as the Veteran's disability shall be rated considering her symptoms and treatment.  In response to the Board's inquiry as to the requirement, if any, for continuous medication to control symptoms of the disability, the examiner recited the above information and added a comment that the Veteran's disability was currently asymptomatic.  The examiner also reported that the Veteran's status-post cystectomy for ovarian cyst and endometriosis were the causes of her 2014 hysterectomy.  Service connection has been granted for the Veteran's status-post total hysterectomy.

In a January 2017 statement, the Veteran asserted that her disability is not controlled by continuous treatment.  She asserted that the November 2016 VA examination was inadequate, as the examiner did not report the symptoms of her ovarian disability in the detail required, including her urinary symptoms.  In support of her claim, the Veteran submitted an October 2016 Disability Benefits Questionnaire (DBQ), completed by one of her VA treatment providers; however, the DBQ discussed the Veteran's other gynecological disorders.  
In November 2016, VA pelvic ultrasound revealed possible polycystic ovarian syndrome (PCOS).  As such, considering the clinical evidence of record demonstrating possible PCOS and the examiner's November 2016 comment that the Veteran's disability was asymptotic, and the Veteran's assertions, the Board seeks additional medical comment.  Specifically, the Board seeks a DBQ as to the Veteran's status-post cystectomy for ovarian cyst only.  The issue has been complicated by examiners provided recitation of the Veteran's gynecological history, with diagnoses and symptoms attributed to other conditions.  On remand, the AOJ should afford the Veteran a VA examination and request that the examiner complete a DBQ that speaks only to the symptoms, treatment, and functional limitations related to the Veteran's status-post cystectomy for ovarian cyst.    

In her February 2010 Substantive Appeal, the Veteran reported that she was treated at Fort Walton in February 2008 and March 2008 for the sequelae of ruptured cysts, and was treated in San Juan in December 2008 for pain and was given a referral for surgery, and went to clinics in Pensacola and the Eglin Air Force Base numerous times for treatment.  While there are private and VA treatment records associated with the claims file, the treatment cited above does not appear.  At the time of the Board's May 2016 Remand, it directed the AOJ to seek treatment records from Gulf Breezes Hospital, Eglin Air Force Base, and private physicians.  The Veteran did not respond to the AOJ's August 2016 request to identify any relevant outstanding private treatment records.  The most recent VA treatment records available for review are dated in January 2017, save for her March 2017 VA examination report, undertaken to evaluate other disorders.  On remand, the AOJ should seek any outstanding relevant VA and private treatment records.

Resultant to the Board's May 2016 Remand, at which time the Board took jurisdiction of the issue of entitlement to a TDIU, it does not appear that the AOJ provided the Veteran notice pertaining to that issue.  On remand, the AOJ should provide the Veteran such.

With respect to the TDIU claim, the Veteran has submitted timely notices of disagreement (NODs) with a June 2016 rating decision that denied entitlement to a temporary 100 percent evaluation based on surgery or other treatment necessitating convalescence and with a May 2017 rating decision that denied entitlement to a rating in excess of 30 percent for the Veteran's service-connected abdominal hysterectomy and denied service connection for hemorrhoids and adhesions.  The RO acknowledged the notices of disagreement and is taking appropriate action.  See RO letters to the Veteran, dated December 1, 2016, and October 11, 2017.  As these claims are inextricably intertwined with the TDIU claim, it must be deferred at this time.

Finally, in the October 2017 NOD with the May 2017 rating decision, the Veteran appears to have requested a hearing before a DRO on the issue of entitlement to a TDIU.  Therefore, an appropriate hearing should be scheduled on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice pertaining to the issue of entitlement to a TDIU that comports with The Veterans Claims Assistance Act of 2000 (VCAA).

2. Obtain and associate with the claims file any outstanding VA treatment records, including any outstanding treatment records cited by the Veteran in her February 2010 Substantive Appeal, treatment at Fort Walton in February 2008 and March 2008 for the sequelae of ruptured cysts, and treatment in San Juan in December 2008 with referral for surgery, and numerous instances of treatment in Pensacola and at the Eglin Air Force Base, as well as her VA treatment records dated since January 2017.

3. Inform the Veteran that private treatment records from Gulf Breezes Hospital are not of record.  Provide the Veteran an opportunity to submit any outstanding private treatment records, including, but not limited to, those from Gulf Breezes Hospital, and provide her with the appropriate authorization for release form(s).

4. After the above development has been completed, schedule the Veteran for a VA gynecological examination by an appropriate examiner to address the current nature and severity of her service-connected status post cystectomy for ovarian cysts only.

The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should include rationale with all opinions.  All appropriate testing should be conducted, and all clinical findings and functional limitations set forth in a legible report.

(a) The examiner should be informed that it is necessary that the examination report, a DBQ, if possible, is limited to a discussion of only the Veteran's service-connected status post cystectomy for ovarian cysts, and that other examination reports and a DBQ have complicated the issue by discussing the medical history and/or symptomatology related to other gynecological disorders.

(b) The examiner should describe the nature and severity of all manifestations of the Veteran's status-post cystectomy for ovarian cysts, considering her complaints of severe constant pain, and her lay assertion that her disability is not controlled by continuous treatment and now includes urinary complications.  In this regard, the examiner should specifically state whether the Veteran's status-post cystectomy for ovarian cysts requires continuous treatment and discuss the symptoms and treatment for the Veteran's status post cystectomy for ovarian cysts only.

(c)  The examiner should discuss the November 2016 VA findings resultant to pelvic ultrasound of possible PCOS and confirm if the Veteran has such a disorder, and if so, whether such is a symptom of her status-post cystectomy for ovarian cysts.

(d) The examiner should state whether either or both of the Veteran's service-connected gynecological disabilities (status-post cystectomy for ovarian cysts or endometriosis, now captioned as her total hysterectomy) are/were the cause of or one of the causes of her 2014 bilateral salpingectomy or left oophorectomy.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

5.  Next, schedule the Veteran for a hearing before a Decision Review Officer (DRO).

6. Finally, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

